DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/02/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-10 are pending.

Drawings
The objection(s) to the drawings is/are withdrawn as a result of the amendment.

	
Specification
The objection(s) to the specification are withdrawn as a result of the amendment.

Claim Objections
Claim 5 objected to because of the following informalities: Claim 5 recites “the elastomeric closure of Claim 3” and should recite “the closure of Claim 3”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. US 20150284154 A1, herein after referred to as Levy.
Regarding claim 1 Levy discloses a self-venting self-resealing pre-cut elastomeric closure for vials, bottles and the like (paragraphs [0007], [0014]-[0015] and Abstract), comprising a septum disc (Abstract) of elastomeric material (Abstract) including a dished septum (Fig. 3A; septum disc 20) encompassed by an annular rim area (22b annular rim area Figs. 2-3a), said disc being pre-cut (Fig. 2; diametric cross cut 30; Paragraph [0007]) through said dished septum (Fig. 3A; septum disc 20) and said annular rim area to define flap areas in said annular rim area outside said dished septum (Fig. 1; pliable radial ribs 14b and underside of plug rim 14c), said flap areas being elastically displaceable from a normally closed co-planar horizontal condition to a downwardly flexed open venting condition in response to insertion of a liquid transfer implement such as the tip of an oral syringe or a pipette through said dished septum (Fig. 3A; septum disc 20) such that pressure may be equalized by air flow through the flexed open flap areas while drawing liquid from a container closed by said septum disc (Paragraph [0017]).
Regarding claim 2 Levy discloses the closure of Claim 1 and further discloses wherein said pre-cut disc has a diametric cut (30) across said dished septum (Fig. 3A; septum disc 20), said diametric cut (30) having opposite ends in said annular rim area outside said dished septum (Fig. 2). 
Regarding claim 3 Levy discloses the closure of Claim 2 and further discloses wherein said pre-cut disc further has a pair of mutually parallel chord cuts in said annular rim area (Fig. 2; chord cut 32), each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle thereby to define said flap areas (Fig. 2; acute angles (a)).
Regarding claim 4 Levy discloses the closure of Claim 3 and further discloses wherein said chord cuts have free ends extending to the opposite ends of an imaginary line perpendicular to said diametric cross cut (Fig. 2; chord cut 32).
Regarding claim 5 Levy discloses the closure of Claim 3 and further discloses wherein said chord cuts are nearly tangential to said dished septum (Fig. 2; 20 and 32).
Regarding claim 6 Levy discloses the closure of Claim 1 and further discloses wherein said dished septum has a central area of minimum thickness, said minimum thickness being substantially smaller than said septum diameter and smaller than the thickness of said annular area (Fig. 3A; septum disc 20).
Regarding claim 7 Levy discloses a self-venting self-resealing pre-cut elastomeric closure (paragraphs [0007], [0014]-[0015] and Abstract) comprising a septum disc (Fig. 3A; septum disc 20) of elastomeric material (Abstract) including a dished septum (20) encompassed by an annular rim area (annular rim area 22b), a diametric cut across (30) said dished septum (20), said diametric cut having opposite ends in said annular rim area outside said dished septum (Fig. 2; diametric cross cut 30; Paragraph [0007]), and a pair of mutually parallel chord cuts in said annular rim area (Fig. 2; chord cuts 32), each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle (a) thereby to define flap areas in said annular rim area outside said dished septum (Fig. 2), said flap areas being elastically displaceable from a normally closed co-planar horizontal condition to a downwardly flexed open venting condition in response to insertion of a liquid transfer implement such as the tip of an oral syringe or a pipette through said dished septum such that pressure may be equalized by air flow through the flexed open flap areas while drawing liquid from a container closed by said septum disc (Paragraph [0017]).
Regarding claim 8 Levy discloses the closure of Claim 7 and further discloses wherein said chord cuts have free ends extending to the opposite ends of an imaginary line perpendicular to said diametric cross cut (Fig. 2; diametric cross cut 30 and chord cuts 32).
Regarding claim 9, Levy discloses the closure of Claim 7 and further discloses wherein said chord cuts are nearly tangential to said dished septum (Fig. 2; chord cuts 32).
Regarding claim 10 Levy discloses the closure of Claim 7 and further discloses wherein said dished septum has a central area of minimum thickness, said minimum thickness being substantially smaller than said septum diameter and smaller than the thickness of said annular area (Fig. 3A).

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. The priority/continuity claim has not been entered because it was not filed during the required time period, see also the miscellaneous communication from 6/3/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735